                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

 PRUDENTIAL INSURANCE COMPANY                      )
 OF AMERICA,                                       )
                                                   )
                Plaintiff,                         )
                                                   )
 v.                                                )          No. 3:20-CV-222-TRM-DCP
                                                   )
 MARY BYRD and LINDA BYRD,                         )
                                                   )
                Defendants.                        )

                                MEMORANDUM AND ORDER

        This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

 and Standing Order 13-02.

        Now before the Court is a Motion to Withdraw as Counsel for Defendant Linda Byrd [Doc.

 21], filed by counsel for defendant Linda Byrd. Attached to the motion is Defendant’s consent to

 the withdrawal of counsel. As grounds for the withdrawal, counsel states that he has an active

 conflict of interest in this matter and that he may be called as a witness in this proceeding. The

 Motion includes Plaintiff’s current address and telephone number.

        Pursuant to Local Rule 83.4(g), in order to withdraw from a case, an attorney must do the

 following:

                        (1) File a motion with the Court requesting permission to
                        withdraw as counsel of record;

                        (2) Include in the motion the current mailing address and
                        telephone number of the client;

                        (3) Unless the motion is signed by both the attorney and the
                        client or a consent to the withdrawal signed by the client is
                        attached to the motion, provide a copy of the motion to the
                        client at least 14 days prior to the date the motion is filed;




Case 3:20-cv-00222-TRM-DCP Document 22 Filed 08/27/20 Page 1 of 3 PageID #: 144
                        (4) If a hearing date on the motion is set, certify in writing to
                        the Court that the client was served at least 7 days before the
                        hearing with notice (i) of the date, time, and place of hearing
                        and (ii) that the client as a right to appear and be heard on
                        the motion; and

                        (5) Certify to the Court that the above requirements have
                        been met.

 The Court finds that all the requirements of Local Rule 83.4(g) have been satisfied. However, the

 Court also notes that the motion seeks a 45 day stay of all proceedings in this matter to allow time

 for Defendant to obtain new counsel. Under the current Scheduling Order [Doc. 17], the next

 deadline in this matter is for the disclosure of expert witnesses, which expires on December 28,

 2020, well outside the requested 45 day stay.

        In light of the above, and for good cause shown, the Motion to Withdraw as Counsel for

 Defendant Linda Byrd [Doc. 21] is hereby GRANTED. The Court expects Attorney Marshall to

 provide copies of any relevant documents to any future counsel for Defendant or directly to

 Defendant upon request. Attorney Marshall with the Law Office of Steven E. Marshall, P.C. is

 RELIEVED of his duties as counsel in this case. It is further ORDERED that this case be stayed

 until the earliest of: 1) the entry of appearance of new counsel for Defendant; 2) notice by the

 Defendant that she will be proceeding pro se; 3) or until October 12, 2020. To be clear, the 45 day

 stay shall expire upon the appearance of new counsel or upon notice by Defendant that she will be

 proceeding pro se rather than obtaining new counsel, even if such action occurs before the end of

 the 45 day window.

        Defendant is hereby ADMONISHED that she is DEEMED to be proceeding pro se. Until

 she obtains substitute counsel, it is her obligation to stay up to date on the status of this case and

 comply with the deadlines set by the Court. Likewise, if she elects to proceed in this case without

 an attorney, she is responsible for complying with all deadlines set by the Court and responding to


                                                   2

Case 3:20-cv-00222-TRM-DCP Document 22 Filed 08/27/20 Page 2 of 3 PageID #: 145
 any requests for relief by other parties, see E.D. Tenn. L.R. 7.1. Defendant, like any other party,

 will be expected to comply with the Federal Rules of Civil Procedure, the Local Rules, and the

 Court’s Orders. The Clerk of Court is DIRECTED to mail a copy of this Memorandum and Order

 to Defendant at the address provided in the Motion for Permission to Withdraw as Counsel of

 Record and to update ECF accordingly. Defendant is further ADMONISHED that an additional

 stay of proceedings in this matter is unlikely to be granted absent extraordinary circumstances.

        IT IS SO ORDERED.

                                                             ENTER:

                                                              ________________________
                                                             Debra C. Poplin
                                                             United States Magistrate Judge




                                                 3

Case 3:20-cv-00222-TRM-DCP Document 22 Filed 08/27/20 Page 3 of 3 PageID #: 146
